Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 20, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142438-9                                                                                             Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ESTATE OF SHERRILL TURNER v NICHOLS                                                                      Brian K. Zahra,
  _________________________________________                                                                           Justices


  DELAINA PATTERSON, as Personal
  Representative for the Estate of Sherrill Turner,
  Deceased, and Robert Turner, a Minor, Individually,
  by his Next Friend, DELAINA PATTERSON,
               Plaintiff-Appellee,
  v                                                                 SC: 142438-9
                                                                    COA: 288375, 291287
                                                                    Wayne CC: 08-111034-NO
  SHERRY NICHOLS,
           Defendant,
  and

  TERRI SUTTON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this appeal is considered, and the appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 20, 2012                    _________________________________________
         t0117                                                                 Clerk